          Case 3:20-cv-00712-SB         Document 38       Filed 08/18/20     Page 1 of 7



BILLY J. WILLIAMS, OSB #901366
United States Attorney
JARED D. HAGER, WSB #38961
Assistant United States Attorney
U.S. Attorney's Office for the District of Oregon
1000 SW Third Avenue, Suite 600
Portland, Oregon 97204-2936
Phone: 503.727.1120
Email: jared.hager@usdoj.gov
        A ttomeys for the Government



                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON



  JOHN P. STIRLING,                                  Case No.: 3:20-cv-00712-SI

                         Petitioner,
                                                     DECLARATION OF JAMES KELLER IN
  v.
                                                     SUPPORT OF RESPONSE TO PETITION
                                                     FOR WRIT OF HABEAS CORPUS
  JOSIAS SALAZAR, Warden,
                                                     PURSUANT TO 28 U.S.C. § 2241
                          Respondent.




                                         DECLARATION

I, JAMES KELLER, hereby declaration the following under penalty of perjury pursuant to 28 U.S.C.

§ 1746, and submit this declaration in support of the Warden Josias Salazar's Response to Petitioner

John P. Stirling's Petition for Writ of Habeas Corpus.

    1. My name is James Keller. I currently hold the position of Acting Unit Manager for the Federal

         Detention Center in Sheridan, Oregon ("FDC Sheridan).       I have worked at the Federal

         Correctional Institution in Sheridan, Oregon ("FCI Sheridan") since November 19, 2000. I

         have spent 15 years in the Correctional Services department and the last 5 years in the




Page 1      Declaration of James Keller
          Case 3:20-cv-00712-SB          Document 38       Filed 08/18/20        Page 2 of 7



        Education Department as a Vocational Training Instructor. Before being hired by the Bureau

        of Prisons, I spent four years on active duty as a United States Marine stationed at Camp

        Pendleton California.

  2. In my current role as Acting Unit Manager for FDC Sheridan, I direct and manage the housing

        unit and I am responsible for the unit's operation and security, within appropriate policy, as

        well as for planning, developing, implementing, supervising, and coordinating individual

        programs tailored to meet the particular needs of inmates in the unit.

  3. This Declaration is based on my first-hand knowledge and review of agency documents. I

        have reviewed Stirling's Petition, the investigative notes of the Federal Public Defender

        ("FPD"), and the Status Reports filed by the Warden in this case, dated July 10 and July 22. I

        agree with the contents of the Status Reports.

  4. I have written this Declaration with the assistance of counsel, and affirm each fact stated

        herein. If called on to testify, I would swear under oath that the facts described herein are

        true.

                    FCI SHERIDAN STRUCTURE AND POPULATION

  5. FCI Sheridan is split into three separate facilities: (1) the FCI; (2) the FDC; and, (3) the Federal

        Prison Camp.

  6. The FDC is split into two units, J1 and J2. Petitioner John P. Stirling is housed at the FDC,

        in unit J1, where he awaits transfer to his designated BOP facility. The FDC houses other

        holdover inmates awaiting transfer to another institution, as well as pre-trial detainees, new

        inmates in quarantine, and soon-to-be-released inmates in quarantine.

  7. As of August 17, 2020, FCI Sheridan housed 1534 inmates. The inmates are apportioned

        among the three facilities: the FCI has 912 inmates. The FDC has 206 inmates. The Camp

        has 416 inmates.



Page2       Declaration of James Keller
          Case 3:20-cv-00712-SB           Document 38        Filed 08/18/20      Page 3 of 7



  8. FCI Sheridan's population has significantly decreased over the past 4 months. This is by

        design. The BOP has adopted CDC Guidelines that teach maintaining physical distance is a

        pillar of good practice to reduce the incidence and spread of COVID-19. In this context,

        overpopulation in a prison is a cause for concern. FCI Sheridan has made deliberate efforts

        to reduce its population.

  9. As mentioned by the FPD, on April 14, 2020, FCI Sheridan housed 1,787 inmates. That

        number has steadily declined:

            a. 1,619 inmates on June 29. See ECF 16, Am. Petition at 8.

           b. 1,601 inmates on July 12. See ECF 27, Resp. to TRO at 11.

            c. 1,565 inmates on July 22. See ECF 31, Supp. Status Rep. at 1.

           d. 1, 534, inmates on August 17, 2020. See Exhibit A, Inmate Population Report, dated

                August 17, 2020.

            e. Since the beginning of the COVID-19 pandemic, FCI Sheridan has completed the

                release process for a number of inmate under the following conditions;

            f. Compassionate Releases: 13 from the FCI and 7 from the SCP, Direct Home

                Confinement: 21 from the SCP and 5 cases are currently pending.

 10. In addition to reducing population, FCI Sheridan has accepted very few new inmates since the

        pandemic arrived. Since July 2, 2020, we have taken in 23 new inmates in July and 24 in

        August, primarily due to new designations, self-surrenders, and pre-trial inmates from the

        USMS. In each case, special consideration was given on where to house each inmate to ensure

        all safety quarantine protocols were followed.

 11. All new incoming inmates to FCI Sheridan are screened for symptoms, tested, and quarantined

        for 14 days before being released into the general population. All inmates leaving FCI

        Sheridan are likewise screened, tested, and quarantined for 14 days, if possible, before entering



Page3       Declaration of James Keller
          Case 3:20-cv-00712-SB           Document 38        Filed 08/18/20    Page 4 of 7



        the community. Where a 14-day quarantine is not possible, FCI Sheridan communicates that

        fact with appropriate community public health officials.

                                     BOP PHASED APPROACH

  12. The BOP is currently in Phase 9 of its approach to managing the COVID-19 pandemic. Each

        Phase has an associated document detailing modified operations and instructions to minimize

        risks. See Exhibit B, Coronavirus (COVID-19) Phase Nine Action Plan, dated August 5, 2020.

  13. The Phase 9 Action Plan was issued on August 5, 2020. It describes guidance for transferring

        inmates between BOP institutions. Ex. B, Phase 9 Memo at 7-10.

  14. Specifically, Phase 9 requires all BOP institutions, including FCI Sheridan, to be quarantined

        for at least twenty one (21) days in order to allow for fourteen (14) days of quarantine plus

        seven (7) days to test for COVID-19 both upon being admitted to and prior to release from

        quarantine. See id., p. 7.

        FCI SHERIDAN'S OPERATIONAL PANDEMIC RESPONSE MEASURES

  15. FCI Sheridan is implementing the BOP's national phased approach. To ensure maximum

        physical distancing while meeting out institutional safety goals, FCI Sheridan has limited

        inmate movement and modified institutional operations to allow inmates on work details

        only if they are housed together. See Ex. C, Inmate Movement Emails. At the FDC we have

        modified operations within the inmate housing units to limit the amount of inmates out of

        their assigned cells at a time and in the general inmate use areas.

  16. We are mindful of the many challenges inherent in battling a highly infectious disease within

        the prison setting. Though our modified operations have created more onerous conditions

        of confinement with respect to inmate movement, our aim is to ensure maximum physical

        distancing among inmates and staff. Where possible, we have rolled out alternatives, such as

        video conferencing for inmates to speak with their legal counsel. We have added three



Page4       Declaration of James Keller
          Case 3:20-cv-00712-SB           Document 38        Filed 08/18/20      Page 5 of 7



        additional Video Teleconferencing Units (VTC) to the FDC visiting room bringing the total

        units to four. Each room is also equipped with an unmonitored attorney phone line.

        Working with the Federal Public Defender's Office, we schedule VTC and attorney calls on

        a weekly basis and accommodate last minute requests to the best of our abilities. In addition

        to this, we also coordinate with the federal courts and recently local county courts to provide

        video hearings.

  17. To minimize the incidence and spread of the coronavirus, FCI Sheridan has also implemented

        sanitation and housekeeping plans, including mass purchases of cleaning chemicals, gloves,

        masks. See Exhibit D, PPE Quarantine Inmates, dated April 30, 2020. We have taken

        additional steps to safeguard storage of essential equipment, including by regularly

        inventorying personal protective equipment and cleaning chemicals.

  18. FCI Sheridan is undertaking heightened sanitation measures throughout the facility, to ensure

        cleanliness. See Exhibit E, Restroom/Shower Cleaning, dated March 6, 2020.

  19. FCI Sheridan created a safety plan to address the pandemic risks, which we have updated as

        needed. See Exhibit F, COVID Safety Message Plan, dated April 6, 2020; Exhibit G, COVID

        Safety Message Plan, dated July 8, 2020.

  20. In addition, FCI Sheridan has modified the way it deploys our human resources in response

        to the pandemic. We implemented modified 12-hour shifts, instead of the standard 8-hour

        shifts, to limit staff movement between facilities. To further limit risks from staff, we impose

        a 14-day quarantine for staff transferring from other institutions with COVID-19 cases. We

        also adapted training, using conference calls on all shifts to update and educate staff. We are

        seeking to recruit and hire new staff, including Health Service staff.

  21. To protect staff and inmates, FCI Sheridan has granted administrative leave for staff with

        increased risk due to exposure on an ongoing basis. We offered fit-testing for N-95 respirators



PageS       Declaration of James Keller
          Case 3:20-cv-00712-SB          Document 38        Filed 08/18/20      Page 6 of 7



        to all FCI Sheridan staff, and require face coverings be worn in all public settings. We also

        provided instruction on how to meet new requirements for all FCI Sheridan staff to practice

        good personal hygiene. If a staff member may have close contact with an inmate suspected

        or confirmed to have COVID-19, such as medical personnel, FCI Sheridan requires the

        employee to wear appropriate level of personal protective equipment, including N95

        respirators, eye protection, gowns, and gloves.

  22. FCI Sheridan has repeatedly reinforced the dangers of the pandemic and the importance of

        following mitigation measures. We hold regular staff meetings and training to ensure staff

        understand COVID-19 requirements, using conference calls and modified in-person meetings

        to maintain social distancing. For example, FCI Sheridan's weekly meeting regarding inmates

        housed in the Special Housing Unit was changed to a teleconference meeting to limit staff

        exposure from each facility. See Exhibit H, SHU Meeting Teleconference Email, dated July

        20, 2020.

  23. FCI Sheridan tasks supervisors with inspecting the facility and identifying deviations from

        policy and guidance. We advise all FCI Sheridan staff that they are subject to discipline for

        failing to follow COVID-19 requirements.          In addition, we require staff to report to

        management any misconduct of which they become aware, such as violations of safety

        protocols. We remind staff in person and in writing of their right to report safety violations

        without fear of retaliation, whether the report is made to institution management, Regional

        Offices, the Central Office, the Office of Special Counsel, or to OSHA.

  24. The air handler systems at our three facilities are inspected on a quarterly basis. During these

        inspections a number of mechanical items are inspected to include the filtration system.

  25. Lastly, as discussed above, it should be noted that all new inmates and soon-to-be releasing

        inmates must be quarantined for at least 21 days. In addition, inmates who test positive and/ or



Page6       Declaration of James Keller
         Case 3:20-cv-00712-SB             Document 38      Filed 08/18/20   Page 7 of 7



        are symptomatic for COVID-19 must be placed in medical isolation until they are symptom-

        free for at least ten (10) days.

I declare under penalty of perjury that the foregoing is true and correct.

Executed this 17 day of August, 2020.


                                                        0~  ~LLER
                                                            Acting Unit Manager




Page7       Declaration of James Keller
